Title: From Thomas Jefferson to George Hay, 17 August 1823
From: Jefferson, Thomas
To: Hay, George


Dear Sir
Monticello
Aug. 17. 23.
I recieved yesterday your favor of the 11th it referred to something said to be inclosed, without saying what, & in fact nothing was inclosed. but the preceding mail had brought me the Natl Intelligr of the 7th & 9th in which was a very able discussion on the mode of electing our President, signed Phocion. this, I suspect, is what your letter refers to. if I am right in this conjecture; I have no hesitation in saying that I have ever considered the constitutional mode of election, ultimately by the legislature voting by states, as the most dangerous blot in our constitution, and one which some unlucky chance will some day hit, and give us a pope and antipope. I looked therefore with anxiety to the amendmt proposed by Colo Taylor at the last session of Congress, which I thought would be a good substitute, if, on an equal division of the electors, after a 2d appeal to them, the ultimate decision between the two highest had been given by it to the legislature voting per capita.but the states are now so numerous that I despair of ever seeing another amendment of the constitution, altho’ the innovator Time will certainly call, and now already calls for some. and especially the smaller states are so numerous as to render desperate every hope of obtaining a sufficient proportion of them in favor of Phocion’s proposition. another general Convention can alone, relieve us. What then is the best palliative of the evil in the mean time? another short question points to the answer. would we rather the choice should be made by the legislature voting in Congress by states, or in Caucus per capita? the remedy is bad, but the disease worse.But I have long since withdrawn from attention to political affairs. age and debility render me unequal and disinclined to them, and two crippled wrists to the use of the pen. peace with all the world, and a quiet descent thro’ the remainder of my time are now so necessary to my happiness that I am unwilling, by the expression of any opinion before the public, to rekindle antient animosities, covered under their ashes indeed, but not extinguished, yet altho’ weaned from politics, I am not so from the love of my friends; and to yourself particularly I can give assurance with truth of my constant and cordial affection and respect.Th: Jefferson